United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2882
                                    ___________

James Allen Ferguson,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota
United States of America,                *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted:   March 30, 1999

                                Filed: May 17, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       In 1993, James Ferguson pleaded guilty in the United States District Court for
th e Western District of Wisconsin to drug, firearm, and failure-to-appear offenses, and
he was sentenced to a total of 123 months imprisonment. Ferguson did not appeal his
conviction sor sentence, but sought relief under 28 U.S.C. § 2255 without success See  .
Ferguso n v. United States, Nos. 95-2666, 95-2667, 81 F.3d 163 (table) 1996 WL
141009 (7th Cir. Mar. 27, 1996) (unpublished order). After the Seventh Circuit denied
Ferguson’ s application for leave to file a successive § 2255 motion, he filed an
application for habeas relief under 28 U.S.C. § 2241 in the District Court1 for the
District of Minnesota, and the petition was denied. Ferguson appeals, arguing, in
substance, that the district court erred because the Antiterrorism and Effective Death
Penalty Act rendered inadequate or ineffective his ability to seek relief in a successive
§ 2255 motion.

       Having carefully reviewed the record and the parties’ briefs, we conclude that
the district court correctly dismissed Ferguson’s petition for the reasons stated in the
magistrate judge’s report. Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
                                           -2-